 In the Matter Of CHICAGO PNEUMATIC TOOL COllIPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE No. 335,PETITIONERCase Nos. 6-RC-96 and 6-RC-97.-Decided February 10, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing was held before J. God-frey Butler, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all time-study men,and a unit composed of all employees of the factory time department,at the Employer's Franklin, Pennsylvania, plant. In the alternative,itwould represent the employees in the above categories as a unit, orit would merge these employees into a single unit with the productionand maintenance employees whom it currently represents at the Em-ployer'sFranklin, Pennsylvania, plant.'The Employer contendsthat these employees are confidential employees and should not berepresented by the same union which represents the production em-ployees because they fix the rates of incentive pay of 92 percent ofthe production employees and handle the records from which pay is*Reynolds,Murdock, and Gray.IThe Employerand the Petitioner have bargained collectivelysince 1935 for the pro-duction and maintenance employees pursuant to a recognition agreement.81 N. L. R. B., No. 101.584 CHICAGO PNEUMATIC TOOL COMPANY585computed and compile and keep the records which form the basisfor future rate determinations.The proposed unit of time-study employeesThe time-study men make time studies of the operations and fromthese studies create standard data and formulae for possible manu-facturing processes in the plant, for contracts, and for rates of incen-tive pay. In order to perform their work, the time-study men musthave a knowledge and judgment of the manufacturing process, equip-ment, and materials, sufficient to enable them to create the standarddata and formulae and to apply them to the Employer's operations asa whole, and to the operations of a particular project, or the perform-ance of a particular employee.They check and correct all types ofcontracts, including incentive pay contracts with the employees onspecific projects, and generally perform all duties usually required ofthis type of employee.Although the formulae and standard datawhich the time-study men create are used by management in apprais-ing the merits of a particular grievance as well as in labor relationsnegotiations, they take no active part in the settlement of such griev-ances or in such negotiations.We, therefore, conclude that they arenot confidential employees 2We reject the Employer's contention thattime-study men should not be represented by the same labor organiza-tion that is currently representing its production employees, as thechoice of the bargaining representative rests upon the desires of theemployees.3From the foregoing, we find that no substantial com-munity of interest exists between the time-study men and the pro-duction and maintenance employees which would warrant their inclu-sion in the production and maintenance unit.,Nor are they appro-priately a part of a group of time-department employees whoseinterests, as appears below, are more closely aligned to those of theproduction and maintenance employees.Because the time-study menare a distinct and functionally homogeneous group, we find that theymore appropriately constitute a separate unit for the purposes of col-lective bargaining.5We find that all time-study men and assistant time-study menemployed at the Employer's Franklin, Pennsylvania, plant, excluding'Matter of American WindowGlassCompany,77 NL. R B. 1030.3Matter ofDetroit HarvesterCompany,79N. L R. B 1316.While BoardMemberGraywould dismissthe petition with respectto the time-studymen for the reasons setforth in hisdissentingopinion in theDetroit HarvesterCo.case,he considershimself bound by the holding of the majority in that case.*Matter ofJohn DeereDubuque Tractor Company, 72N. L R. B. 6565Matter of Ford Motor Company,66N. L. it. B. 1317;Matter of Westinghouse ElectricCorp.,74 N. L.it. B. 94. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors and all other employees of the Employer, constitute aseparate unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The proposed unit of factory time-department employeesThe employees of the factory time department, composed of timeclerks, timekeepers, typists, and comptometer operators, are locatedin an office at one end of the main machine and assembly shop of theplant where they are under the direct supervision of the chief time-keeper and under the ultimate supervision of the plantmanager.These employees service the time clocks, handle all time cards of salaryand hourly rated employees, and generally perform the usual dutiesof timekeeping department employees.The Board has repeatedly held that employees in a factory timedepartment, whose work bring them into daily and close contact withthe production and maintenance employees, belong in the same unitwith such production and maintenance employees.6We have here-tofore rejected the contention that timekeepers such as theseare con-fidential employees.7Furthermore, we reject the Employer's conten-tion here, as in theArt Metal Construction Companycase,supra,asto the impropriety of the same union representing timekeepers andproduction employees.For the reasons stated in the latter decision,we perceive no conflict between self-organization for the purposes ofcollective bargaining and the faithful performance of duty.How-ever, inasmuch as the employees in the time department have notbeen included in the production and maintenance unit currently rep-resented by the Petitioner, we shall, in addition to directing an elec-tion in the unit of time-study employees, direct that a separate elec-tion be held in the voting group consisting of the time-departmentemployees, excluding supervisors, to determine whether they desireto be included in the existing production and maintenance unit.Accordingly, we shall make no unit finding with respect to the time-department employees pending the outcome of the election amongthese employees. If such employees select the Petitioner as theirbargaining representative, they will be taken to have indicated theirdesire to be included in the existing unit of production and main-tenance employees and the Petitioner may bargain for them as partof such unit.UMatter of Art Metal Construction Company,75 N. L. R. B.80;Matter of Chrysler Corp.,76 N. L.R. B. 55;Matter of Bryant HeaterCo., 77 N. L. R. B. 744.7Matter of H. 0. Canfield Company,76 N. L. R. B. 606 and cases cited therein. CHICAGO PNEUMATIC TOOL COMPANYDIRECTION OF ELECTIONS587As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the voting group and in the unit,respectively, found appropriate in paragraph numbered 4, above,who were employed during the payroll period immediately precedingthe date of this Direction of Elections, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by International Association of Machinists,Local Lodge No. 335.